Citation Nr: 1816029	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  07-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 

INTRODUCTION

The Veteran served in the United States Army from August 1977 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in September 2008, and a copy of the transcript is of record.  The VLJ who held the hearing is no longer employed by the Board.  The law requires that the VLJ who conducted the hearing participate in making the final determination of the claims.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  By a March 2011letter, the Veteran was given an opportunity to request another hearing.  The Veteran responded indicating he wanted to have a new hearing.  A new hearing was held in December 2011.  When the case returned to the Board, the VLJ who held the December 2011 was no longer employed by the Board.  In January 2018, the Veteran was sent a letter asking if he would like a new hearing, and the Veteran responded he did not want another hearing. 

This case was remanded to the Agency of Original Jurisdiction (AOJ) in March 2009 to verify the Veteran's PTSD stressor, and if verified, afford the Veteran a VA examination.  In accordance with the remand directives, the AOJ attempted to verify the Veteran's PTSD stressor.  Stegall v. West, 11 Vet. App. 268 (1998).  Nevertheless, this case was remanded by the Board in June 2012, as the dates used to verify the Veteran's PTSD stressor were incorrect.  Additionally, the Board noted there were additional VA treatment records that needed to be added to the file.  In compliance with the remand directives, the correct dates were used to verify the Veteran's PTSD stressor and all outstanding VA treatment records were added to the claims file.  Therefore, the AOJ substantially complied with the Board's remand directives.  

The Board has rephrased the Veteran's claim of entitlement to service connection for PTSD as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's acquired psychiatric disorder was not due to his active duty service. 


CONCLUSION OF LAW

The requirements for establishing service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2017); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  The diagnostic criteria set forth in The American Psychiatric Association:  Diagnostic And Statistical Manual Of Mental Disorders, (4th ed.) (DSM-IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2017).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

While the Veteran submitted a claim for PTSD, the Board notes the Veteran has a diagnosis of PTSD in addition to other psychiatric disorders, including bipolar disorder.  Accordingly, the Board must determine whether the Veteran's psychiatric disorders are related to service.  The Veteran submitted two incidents for his in-service stressor.  First, the Veteran described that while in service in Germany, many of the Germans were hostile to the American soldiers.  The Veteran stated that in the summer of 1980 he found his roommate dead in a dumpster.  Second, the Veteran stated that in January 1981 he witnessed his fellow soldiers die in a building fire while he was next door.  The Veteran stated the German police questioned him about the fire because the police believed he had been involved. 

The Board notes VA has undertaken efforts to verify these two stressors.  In May 2010 and May 2016 memoranda, VA indicated the Veteran's stressors could not be verified.  There was no evidence in the Veteran's records from Germany that such a murder or fire had happened.  The May 2010 VA memorandum requested crime records from the Polieniinspektion Bad Bruckenau in Germany and the letter was returned due to an incorrect address.  The RO requested that the Veteran provide an updated address for the German authorities and he provided the same address as before.  Therefore no additional attempt was made to contact the German authorities.  The memorandum noted that a request was sent to the U. S. Army Crime Records Center and a negative response was received.  However, as noted in the Board's remand, the request had provided the incorrect date.  

When the request for information was resent to indicate the correct dates for the Veteran's roommate's murder, the May 2016 VA memorandum indicated there was insufficient evidence to allow for meaningful research of the JSRRC or National Archives and Records Administration (NARA).  A request was sent to the U. S. Army Crime Records Center with the correct date in July 2013.  In August 2013, a negative reply was received.  A second request was made in July 2015.  In September 2015, a negative reply was received.  

The Board notes there is nothing in the Veteran's Service Treatment Records (STRs) to show that sought mental health treatment or discussed finding his roommate in a dumpster or seeing his fellow soldiers die in a burning building.  

The Board acknowledges the Veteran's service records documented that he was disciplined in May 1981 for disorderly conduct and marijuana possession.  Additionally, the record contains a letter of reprimand from the Veteran's superiors that he showed poor judgement in handling his finances.  At his September 2008 Board hearing, the Veteran testified that after both incidents he went to his captain for help because he could not cope and was punished in service.  

The Board considers the Veteran's lay statements against the evidence of record and finds the preponderance of the evidence is against the Veteran's claim.  The Board recognizes the Veteran's statements that his in-service misconduct may have been due to his alleged in-service stressors.  However, the Board finds there is insufficient evidence to verify the stressors of the Veteran's murdered comrade or the in-service fire that killed several of the Veteran's comrades when there are two negative responses from the U. S. Army Crime Records Center.  The negative replies are more probative than the Veteran's statements.  The Board finds VA's attempts to verify the Veteran's stressors adequate, and therefore, the stressor is not verified.  Therefore there is no in-service incident with regard to his claim for an acquired psychiatric disorder.  Accordingly, the Board concludes service connection is not warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


